DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (2019/0335454).
Regarding claim 11, Huang discloses a multi-link device (MLD) (see abstract, fig.5, element 502, paragraphs [0085-0086] and its description), the MLD comprising: a processor (see fig.5, element 502, fig.7, element 708, paragraphs [0085-0086] and its description) configured to: announce at least one of a capability, Basic Service Set (BSS) operating parameter, and operating mode of an AP affiliated with an AP MLD in a reported link, and at least one of a capability, Basic Service Set (BSS) operating parameter, and operating mode of an AP affiliated with an AP MLD in a reporting link via a management frame on the reporting link (see abstract, fig.5, element 502, paragraphs [0094], [0105], [0109], [0119], [0140-0141] and its description).
Regarding claim 12, Huang further discloses at least one of a link1 and a link2 is the reporting link (see fig.5, element 502, paragraph [0060-0061] and its description).
Regarding claim 13, Huang further discloses the MLD further comprises an inheritance mechanism that includes an element with an element ID value and an optional element ID extension value of the AP in the reported link affiliated with an AP MLD that is not present in a Per STA Profile for the AP in the reported link that is inherited from an element with the same element ID value and an optional same element ID extension value of the AP in the reporting link affiliated with the same AP MLD (see paragraph [0141], [0161-0162], [0191]).
Regarding claim 14, Huang further discloses the MLD further comprises an inheritance mechanism, wherein the element with the element ID value and the optional element ID extension value of the AP in the reported link affiliated with the AP MLD in the reported link that is not present in the Per STA Profile for the AP in the reported link that is inherited from the element with the same element ID value and the optional same element ID extension value of the AP affiliated with another AP MLD in the reporting link that transmits the beacon if the AP affiliated with the same AP MLD in the reporting link does not have transmitted BSSID. (see paragraph [0140-0141], [0158-0162], [0191]).
Regarding claim 16, Huang further discloses the MLD further comprises an indication in the management frame about whether the AP on the reported link affiliated with the AP MLD uses the inheritance mechanism to inherit information from the AP affiliated with the same AP MLD, or the AP that transmits the management frame (see abstract, fig.5, element 502, paragraphs [0140-0141] and its description). 
Regarding claim 17, Huang further discloses simplified information of the AP in the reported link affiliated with the AP MLD is carried via a Reduced Neighbor Report 
Regarding claim 18, Huang further discloses the AP MLD and other AP MLDs belong to a same AP device (see abstract, fig.5, fig.10 and its description).
Regarding claim 19, Huang further discloses the APs of one link affiliated with AP MLDs are defined by a multiple BSSID feature and the APs of another link affiliated with the same group of AP MLDs are not defined by the multiple BSSID feature (see abstract, fig.5, fig.10  paragraphs TABLE 0001, paragraphs [0140-0141], [0166-0168], [0202]).
Regarding claim 20, Huang further discloses the APs of one link affiliated with AP MLDs are defined by the multiple BSSID feature and the APs of another link affiliated with the same group of AP MLDs are defined by the multiple BSSID feature; and wherein, the AP of one AP MLD in one link has transmitted BSSID, and the AP of the same AP MLD in another link does not have transmitted BSSID (see paragraph [0140-0141], [0158-0162], [0191]). 
Allowable Subject Matter 
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647